EXHIBIT 10.18 LEASE TERMINATION AGREEMENT THIS LEASE TERMINATION AGREEMENT ("Agreement") is made and entered intoas of November 10, 2008, by and between CRP/CAPSTONE; 14W PROPERTY OWNER, L.L.C., a Delaware limited liability company, having an office c/o CB Richard Ellis Inc., 14 Wall Street, 5th Floor, New York, New York 10005 ("Landlord") and GM MERCHANT SOLUTIONS, INC., a Nevada Corporation, having an address at 50 21St Street, Suite C, Brooklyn, New York, 11232("Tenant"). WHEREAS, By Agreement of that certain Lease made on June 4, 2004 (the "Lease"),by and betweenW12/14 WALL REALTY LLC, Landlord’s predecessor in interest as the then owner of the Building (as such term in hereinafter defined), as landlord, and Tenant, a portion of the sixteenth (16th) floor (the "Premises")in the building known and numbered as 14 Wall Street, New York, New York, (the "Building") upon all of the terms, covenants, conditions and provisions more particularly contained in the Lease. WHEREAS, Tenant vacated the Premises on or about September 28, 2008 and desires to terminate its obligations under the Lease effective as of that date. WHEREAS, the parties desire to terminate the Lease and release each other from their respective obligations under the Lease on the terms and conditions set forth below. NOW, THEREFORE, for and in consideration of the covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.TERMINATION AND EFFECTIVE DATE: The Lease is hereby terminated on September 30, 2008 (the "Termination Date"). To and through the Termination Date, both parties shall duly perform and fully comply with all terms and conditions of the Lease and this Agreement. 2.SURRENDER OF PREMISES AND REMOVAL OF PROPERTY: It is expressly acknowledged by Landlord and Tenant has vacated and surrendered possession of the Premises to Landlord as of the Termination Date. Tenant agrees that it shall have no rights to occupy and or use the Premises from and after the Termination Date. In the event that Tenant has vacated and delivered to Landlord the Premises to Landlord on or before the Termination Date, Tenant shall have no further obligation to pay any fixed annual rent or additional rent due Landlord for the Premises from and after
